Case 1:19-cv-10021-GBD Document 40 Filed 07/07/20 Page 1of1..

 

 

ven vei

 

 

 

 

  

 

 

[spc spNY |
i POCUMENT y FLED |
Pee ran as aM RE.
UNITED STATES DISTRICT COURT ie et A PROD Ls.
SOUTHERN DISTRICT OF NEW YORK i rye : ee eae et A SNR
eee eee e eee eee tee ee eee eee eee x Ie MUO! 1 ud |
18 5 0 naonreee |
LISA J. PADILLA, : 18 ecmasae }
Plaintiff,
ORDER
-against- :
19 Civ. 10021 (GBD)
SACKS AND SACKS, LLP et al., :
Defendants. :
Xx

GEORGE B. DANIELS, United States District Judge:

This Court, having been informed that mediation in this case was unsuccessful, orders

Plaintiff to submit a response to Defendants’ motion to dismiss, (ECF No. 15), by July 31, 2020
Defendants shall submit any reply thereto by August 14, 2020.
Dated: New York, New York

July 7, 2020

SQ ORDERED.

Neg a7 6. DairwsS

CPO B. DANIELS
ited~States District Judge

 
